


Exhibit 10.54

 

INTELLECTUAL PROPERTY AGREEMENT

 

by and between

 

SAMSUNG ELECTRONICS CO., LTD.

 

and

 

SEAGATE TECHNOLOGY INTERNATIONAL

 

DATED APRIL 19, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I. DEFINITIONS

1

 

 

1.1

Definitions

1

1.2

Construction

3

 

 

 

ARTICLE II. LICENSES TO PURCHASER

4

 

 

2.1

Other IP License

4

2.2

Sublicense to Third Party Intellectual Property

4

2.3

License to Custom Components

4

2.4

Sublicensing and Transfer Rights

5

2.5

No Warranties

5

 

 

 

ARTICLE III. LICENSES BACK TO SELLER

5

 

 

3.1

Other IP License

5

3.2

[Intentionally Omitted]

6

3.3

Sublicensing and Transfer Rights

6

3.4

No Warranties

6

 

 

 

ARTICLE IV. RE-ACQUISITION OF CERTAIN PATENTS

6

 

 

4.1

Right to Re-Purchase Patents

6

4.2

Procedure

6

4.3

Non-Use

7

4.4

No Obligation

7

4.5

Right to Acquire Excluded Patents

7

 

 

 

ARTICLE V. TERMINATION

7

 

 

5.1

Licenses Irrevocable

7

5.2

Copyrights

7

 

 

 

ARTICLE VI. MISCELLANEOUS

7

 

 

6.1

No Implied Licenses

7

6.2

Binding on Successors and Assigns

8

6.3

Governing Law

8

6.4

Enforcement

8

6.5

Confidentiality

9

6.6

Waiver

9

6.7

Notices

9

6.8

Changes to Contact Information

10

6.9

No Third-Party Beneficiaries

10

6.10

Amendments

10

6.11

Entire Agreement

10

6.12

Severability

11

6.13

Mutual Drafting

11

6.14

Counterparts and Signatures

11

6.15

Waiver of Jury Trial

11

 

i

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY AGREEMENT

 

THIS INTELLECTUAL PROPERTY AGREEMENT (this “IP Agreement”) is dated as of
April 19, 2011 (the “Agreement Date”), by and between Samsung Electronics
Co., Ltd., a company organized under the laws of the Republic of Korea
(“Seller”), and Seagate Technology International, an exempted company
incorporated with limited liability under the laws of the Cayman Islands
(“Purchaser”) which is a wholly-owned subsidiary of Seagate Technology plc, a
company incorporated under the laws of the Republic of Ireland (“Guarantor”).
Each of Seller and Purchaser shall be a “Party”, and together the “Parties”, as
the context requires.  This IP Agreement is entered into in connection with the
Asset Purchase Agreement (the “APA”) of even date herewith among Guarantor,
Seller, and Purchaser. This IP Agreement shall take effect as of the date of the
Closing (as defined in the APA). In the event the Closing does not occur, this
IP Agreement shall not take effect, and neither Party shall have any rights or
obligations hereunder.

 

W I T N E S S E T H:

 

WHEREAS, in connection with the APA, Seller will transfer to Purchaser certain
Transferred IP and Transferred Technology;

 

WHEREAS, pursuant to this IP Agreement, Seller will license to Purchaser certain
other of Seller’s Intellectual Property rights other than Patents and
Trademarks;

 

WHEREAS, pursuant to this IP Agreement, Purchaser will license back to Seller
certain of the Transferred IP (other than Patents and Trademarks) and
Transferred Technology transferred to Purchaser pursuant to the APA;

 

WHEREAS, the Parties are entering into a Patent Cross License (as defined
below); and

 

WHEREAS, the Parties wish to address certain other matters related to Technology
and Intellectual Property rights (other than Patents and Trademarks).

 

NOW, THEREFORE, in consideration of the mutual premises recited in this IP
Agreement as well as the associated payments and other consideration recited in
the APA, the Parties agree as follows, to become effective only upon the Closing
(as defined hereinafter):

 

ARTICLE I.

DEFINITIONS

 

1.1                          Definitions. As used in this IP Agreement, the
following terms have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
Capitalized term not defined herein, are as defined in the APA:

 

(a)                         “Affiliate” has the meaning set forth in the APA.

 

(b)                        “Business” has the meaning set forth in the APA.

 

(c)                         “Business Products” has the meaning set forth in the
APA.

 

--------------------------------------------------------------------------------


 

(d)                             “Change of Control” means a transaction or a
series of related transactions in which ownership or control, directly or
indirectly, of more than fifty percent (50%) of the voting stock or other equity
interest of an entity or individual or to one or more related entities or
individuals who did not previously own at least a fifty percent (50%) interest
in such entity.  Notwithstanding the foregoing, a “Change of Control” shall not
include, and the following shall not be considered a restricted transfer or
assignment of this IP Agreement: any public offering of such entity’s capital
stock pursuant to a registration statement filed with the Securities and
Exchanges Commission, a reincorporation or re-domicile of an entity, or a change
in corporate form from a public to a private company (including through the
acquisition of an entity by management or financial investors).

 

(e)                              “Closing” has the meaning set forth in the APA.

 

(f)                                “Closing Date” has the meaning set forth in
the APA.

 

(g)                             “Components” has the meaning set forth in the
APA.

 

(h)                             “Confidential Information” has the meaning set
forth in the APA. For the avoidance of doubt, the Transferred Copyable
Technology (as such term is defined in the APA) shall, prior to the Closing
Date, be the Confidential Information of Seller and following the Closing Date
be the Confidential Information of both Seller and Purchaser.

 

(i)                                 “Copyrights” has the meaning set forth in
the APA.

 

(j)                                 “Custom Components” has the meaning set
forth in the APA.

 

(k)                              “Derivative Work(s)” means any work of
authorship, or other subject matter that is protected by Copyright, that is
based, in whole or in part, upon one or more pre-existing works, such as a
revision, modification, translation, abridgment, condensation, expansion or any
other form in which such pre-existing works may be recast, transformed or
adapted and which, if prepared without authorization of the owner of the
Copyright in such pre-existing work, would constitute a Copyright infringement
absent a license. For purposes of this IP Agreement, a Derivative Work shall
also include any compilation that incorporates such a pre-existing work.

 

(l)                                 “Excluded Patents” has the meaning set forth
in the APA.

 

(m)                           “HDD” has the meaning set forth in the APA.

 

(n)                             “Licensed Back Other IP” means all of the
Transferred Other IP to the extent embodied in, or practiced by, or disclosed by
the Retained Technology (including any of the Transferred Copyable Technology
not used exclusively in the Business) being used in the business of Seller or
its Affiliates, other than in the Business, as of the Closing.

 

(o)                             “Licensed Other IP” means any Other IP owned by
Seller or any Seller Subsidiary, other than the Transferred Other IP, that is
embodied in, practiced by, or disclosed by, the Transferred Technology, as of
the Closing, as the case may be.

 

(p)                             “Mask Work” means a semiconductor mask work and
the files (including GDSII files) needed to generate such mask work.

 

2

--------------------------------------------------------------------------------


 

(q)                             “Other IP” has the meaning set forth in the APA.

 

(r)                                “Patents” has the meaning set forth in the
APA.

 

(s)                              “Patent Cross License” means the Patent Cross
License between the Parties as amended by the First Amendment thereto of even
date herewith.

 

(t)                                “Person” has the meaning set forth in the
APA.

 

(u)                             “Product Software” has the meaning set forth in
the APA.

 

(v)                             “Re-Purchased Patent” has the meaning set forth
in Section 4.2(a).

 

(w)                           “Retained Technology” has the meaning set forth in
the APA.

 

(x)                               “Seller’s Component Business” has the meaning
set forth in the APA.

 

(y)                             “Software” has the meaning set forth in the APA.

 

(z)                               “Supply Agreement” has the meaning set forth
in the APA.

 

(aa)                        “Technology” has the meaning set forth in the APA.

 

(bb)                      “Third Party IP” means all Other IP (other than any
Licensed Other IP or Transferred Other IP) identified by Seller in Schedule 3
hereto, and licensed by third parties to Seller or its Affiliates (i) that, as
of the Closing Date, is sublicensable without payment of a royalty or other
consideration by the Seller or the Seller Subsidiaries (other than a royalty due
to an employee inventor under applicable law or similar royalty) and (ii) which,
if such Intellectual Property would have been owned by Seller, would have been
considered Licensed Other IP hereunder.  For the avoidance of any doubt, Third
Party IP does not include any Patents or other Intellectual Property licensed by
third parties in connection with any corporate-level cross-licenses.

 

(cc)                        “Trade Secrets”  has the meaning set forth in the
APA.

 

(dd)                      “Trademarks” has the meaning set forth in the APA.

 

(ee)                        “Transferred Copyable Technology” has the meaning
set forth in the APA.

 

(ff)                            “Transferred IP” has the meaning set forth in
the APA.

 

(gg)                      “Transferred Other IP” has the meaning set forth in
the APA.

 

(hh)                      “Transferred Patents” has the meaning set forth in the
APA.

 

(ii)                              “Transferred Technology” has the meaning set
forth in the APA.

 

(jj)                              “Transferred Trademarks” has the meaning set
forth in the APA.

 

3

--------------------------------------------------------------------------------


 

1.2                          Construction. In this IP Agreement:

 

(a)                              All references to “Articles”, “Sections”,
“Subsections”, “Paragraphs” and “Exhibits” refer to the articles, sections,
subsections, paragraphs and exhibits of this IP Agreement.

 

(b)                             Neutral pronouns and any variations thereof
shall be deemed to include the feminine and masculine and all terms used in the
singular shall be deemed to include the plural, and vice versa, as the context
may require.

 

(c)                              The words “hereof,” “herein” and “hereunder”
and other words of similar import refer to this IP Agreement as a whole, as the
same may be amended or supplemented, and not to any subdivision contained in
this IP Agreement.

 

(d)                             The word “including” when used herein is not
intended to be exclusive and means “including, without limitation.”

 

ARTICLE II.

LICENSES TO PURCHASER

 

2.1                          Other IP License. Seller, for itself and on behalf
of its Affiliates, hereby grants to Purchaser and its Affiliates, a worldwide,
perpetual, irrevocable, fully paid-up, royalty-free, non-exclusive, transferable
(as provided in Section 2.4 below), sublicenseable (as provided in
Section 2.4(a) below), license under all of the Licensed Other IP to use, copy,
distribute, perform, display and otherwise exploit in any manner the Transferred
Technology in any manner in connection with the operation of Purchaser’s and its
Affiliate’s HDD businesses, subject to the restrictions with respect to
Confidential Information set forth in Section 6.5 below. For the avoidance of
any doubt, the license granted in this Section 2.1 does not include a license,
whether express or implied, to any Patents.

 

2.2                          Sublicense to Third Party Intellectual Property.
Seller, for itself and on behalf of its Affiliates, hereby grants to Purchaser,
only to the extent they are legally or contractually permitted, a sublicense
under any Third Party IP of the scope set forth in Section 2.1, above provided
that if Seller is not permitted to grant a license of such scope, then such
license is of the maximum scope permitted under Seller’s license from such third
party. Seller shall not be required to grant the foregoing sublicense with
respect to any Third Party IP that requires as a condition of the grant of such
sublicense payment of a royalty or other consideration to such third party
(except solely for a royalty due to an employee inventor under applicable law or
similar royalty).  In addition, any sublicenses granted to Purchaser under this
Section 2.2 shall be subject to any pass-through restrictions or conditions as
may be contractually or legally required by the licensor of such Third Party IP,
including without limitation, any reporting obligations, audit rights, patent
marking requirements, limitations on license scope and restrictions on
sublicensing or right to have any right exercised by a third party, and any
confidentiality restrictions, restrictions on the form of disclosure to third
parties and other restrictions as and to the extent set forth on Schedule 1.
Seller shall be under no obligation whatsoever to obtain any rights under any
Third Party IP on behalf of Purchaser. For the avoidance of any doubt, the
license granted in this Section 2.2 does not include a license, whether express
or implied, to any Patents.

 

2.3                          License to Custom Components. For clarification, to
the extent applicable and without limiting the license granted in Section 2.1
above, the Licensed Other IP licensed to

 

4

--------------------------------------------------------------------------------


 

Purchaser under Section 2.1 above shall include the Licensed Other IP with
respect to Custom Components that are not supplied to Purchaser by Seller or a
third party.

 

2.4                          Sublicensing and Transfer Rights.

 

(a)                              Purchaser may sublicense in whole or in part
the licenses granted to it under the Licensed Other IP in Section 2.1 above
provided that (i) such sublicenses may not be of greater scope than, and are
subject to the same limitations and restrictions as, the license granted to
Purchaser with respect to such Licensed Other IP in Section 2.1, and (ii) such
sublicense under the Licensed Other IP may only be granted in connection with
Purchaser sublicensing the Transferred Technology along with a license to owned,
pre-existing or independently developed Technology of Purchaser and the other
Other IP of Purchaser embodied in such owned, pre-existing or independently
developed Technology of Purchaser. In addition to the foregoing, Purchaser’s
right to sublicense the Licensed Other IP identified in Schedule 1 shall be
expressly limited to the extent set forth on Schedule 1, including, without
limitation, any confidentiality restrictions, restrictions on the form of
disclosure to third parties and other restrictions as and to the extent set
forth thereon.

 

(b)                             Without limiting Section 2.4(a) above, the
licenses granted to Purchaser in this ARTICLE II may not be assigned or
transferred except in connection with a Change of Control of Purchaser or the
transfer or sale of any business unit, Subsidiary or division (by means of a
reorganization, asset sale, stock sale, merger or otherwise) of Purchaser to
which such licenses relate.  In addition to the foregoing, Purchaser’s right to
assign or transfer the licenses granted to Purchaser in this ARTICLE II shall be
expressly limited to the extent set forth on Schedule 1, including, without
limitation, any limitations on assignment or transfer, confidentiality
restrictions, restrictions on the form of disclosure to third parties and other
restrictions as and to the extent set forth thereon.

 

2.5                          No Warranties. All rights and licenses granted to
Purchaser hereunder are granted “AS IS” and without any representation or
warranty of any kind except as set expressly forth in the APA.

 

ARTICLE III.

LICENSES BACK TO SELLER

 

3.1                          Other IP License. Subject to Section 5.13 of the
APA (Non-Competition), Purchaser, for itself and on behalf of its Affiliates,
hereby grants to Seller and its Affiliates a worldwide, perpetual, irrevocable,
fully paid-up, royalty-free, non-exclusive, transferable (as provided in
Section 3.3 below), sublicensable (as provided in Section 3.3 below), license
under all of the Licensed Back Other IP to use, copy, distribute, perform,
display and otherwise exploit in any manner the Retained Technology in any
manner in connection with the operation of Seller’s and its Affiliates’
business, subject only to the restrictions with respect to Confidential
Information set forth in Section 6.5 below and provided that, for the period set
forth in Section 5.13 of the APA (Non-Competition), the scope of such license
does not include designing and manufacturing (or having manufactured) HDDs. For
the avoidance of any doubt, (i) the license granted in this Section 3.1 does not
include a license, whether express or implied, to any Patents and (ii) the
restrictions on the license granted to Purchaser set forth in the first sentence
of this Section 3.1 shall lapse upon expiry of the period set forth in
Section 5.13 of the APA (Non-Competition).

 

5

--------------------------------------------------------------------------------


 

3.2                          [Intentionally Omitted]

 

3.3                          Sublicensing and Transfer Rights.

 

(a)                              Subject to Section 5.13 of the APA
(Non-Competition), Seller may sublicense in whole or in part the licenses
granted to it under the Licensed Back Other IP in Section 3.1 above provided
that such sublicenses may not be of greater scope, and are subject to the same
limitations and restrictions as, than the license granted to Seller with respect
to such Licensed Back Other IP in Section 3.1. For the avoidance of any doubt,
the restrictions on the license granted to Purchaser set forth in the first
sentence of this Section 3.1 shall lapse upon expiry of the period set forth in
Section 5.13 of the APA (Non-Competition).

 

(b)                             Without limiting Section 3.3(a), the licenses
granted to Seller in this ARTICLE III may not be assigned or transferred except
in connection with a Change of Control of Seller or the transfer or sale of any
business unit, Subsidiary or division (by means of a reorganization, asset sale,
stock sale, merger or otherwise) of Seller to which such licenses relate.

 

3.4                          No Warranties. All rights and licenses granted to
Seller hereunder are granted “AS IS” and without any representation or warranty
of any kind under this IP Agreement or otherwise.

 

ARTICLE IV.

RE-ACQUISITION OF CERTAIN PATENTS

 

4.1                          Right to Re-Purchase Patents. If, prior to the
fourth (4th) anniversary of the Closing Date, any claim, demand, suit, action or
proceeding for Patent infringement is brought against Seller or its Affiliates
(“Patent Action”), and Seller reasonably believes that it would be of benefit in
that Patent Action to assert a Transferred Patent, Seller shall have the right,
in accordance with the terms set forth in this ARTICLE IV, to re-purchase up to
ten (10) of the Transferred Patents upon payment to Buyer of $100,000 per Patent
(the “Re-Purchase Amount”). For the avoidance of doubt, Seller may exercise the
rights in this Section 4.1 any number of times up to the maximum number of
re-purchasable Transferred Patents.

 

4.2                          Procedure.

 

(a)                              If to the extent provided in Section 4.1,
Seller wishes to re-acquire a Transferred Patent, it shall provide Purchaser
with written notice thereof specifying the Patent or Patents it wishes to
re-acquire.

 

(b)                             Subject to Seller’s compliance with the terms
hereof and the execution of a patent assignment agreement substantially in the
form attached hereto as Schedule 2, Purchaser shall, upon receipt of the
Re-Purchase Amount for each Patent, re-assign such Patent or Patents (each a
“Re-Purchased Patent”) to Seller.

 

(c)                              The re-assignment of any Re-Purchased Patent
shall be subject to Purchaser retaining a license to such Patent in accordance
with the Patent Cross License, and such Patent shall be deemed a licensed Patent
under the Patent Cross License.

 

6

--------------------------------------------------------------------------------

 

(d)                             Purchaser agrees to execute any and all powers
of attorney, applications, assignments, declarations, affidavits, and other
instruments of assignment, transfer, conveyance and recordal in connection
therewith, as may be reasonably necessary to perfect such right, title, and
interest in Seller.

 

4.3                        Non-Use. If Seller does not assert any Re-Purchased
Patent in the Patent Action against a third party in accordance with Section 4.1
above within one (1) year of receiving title to such Patent, at Purchaser’s sole
option it shall re-assign such Patent to Purchaser upon the execution of a
patent assignment agreement substantially in the form attached hereto as
Schedule 2 and receipt of a payment of $100,000 from Purchaser. For the
avoidance of doubt, any such reassigned Patent shall be deemed licensed to
Seller under the Patent Cross License. In the event that Seller re-assigns a
Re-Purchased Patent to Purchaser pursuant to this Section 4.3, such Patent shall
no longer be a Re-Purchased Patent for the purposes hereof and Seller shall have
the right to re-purchase another Patent in its place.

 

4.4                        No Obligation. Neither Party shall be required under
this IP Agreement to maintain any Patents in force.  Nothing set forth herein
shall restrict either Party from transferring, assigning or licensing any Patent
owned by it as a result of this IP Agreement or otherwise; provided that
Purchaser may not grant a license under any Transferred Patents to any party
knowingly and for the purpose of derogating Seller’s rights under this
ARTICLE IV.

 

4.5                        Right to Acquire Excluded Patents. Seller shall
notify Purchaser if Seller or a Seller Subsidiary intends to abandon any
Excluded Patent prior to the fourth anniversary of the Closing Date.  Upon
Purchaser’s request, Seller shall transfer and sell such Excluded Patent and all
rights thereto or therein to Purchaser in return for a payment of $100.00,
subject to Seller retaining a license to such Excluded Patent as set forth in
ARTICLE III. For the avoidance of doubt, any such reassigned Patent shall be
deemed licensed to Seller under the Patent Cross License.

 

ARTICLE V.

TERMINATION

 

5.1                        Licenses Irrevocable. Each Party acknowledges and
agrees that the licenses granted under this IP Agreement, except where specified
otherwise, are perpetual and irrevocable, and that its remedy for breach by the
other Party of the licenses granted to it hereunder or of any other provision
hereof, shall be to bring a claim to recover damages and to seek appropriate
equitable relief, other than termination of the licenses granted by it in this
IP Agreement.

 

5.2                        Copyrights. All licenses granted herein with respect
to each Copyright shall expire upon the expiration of the term of such
Copyright.

 

ARTICLE VI.

MISCELLANEOUS

 

6.1                        No Implied Licenses. No right or license is granted
by implication or estoppel in connection with this IP Agreement, the APA or any
other Transaction Document. Except as expressly provided in this IP Agreement,
the APA, or any other Transaction Agreement,

 

7

--------------------------------------------------------------------------------


 

no rights are granted to a Party with respect to any improvements or Derivative
Works made by the other Party after Closing.

 

6.2                        Binding on Successors and Assigns. This IP Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns and on the successors and assigns of
any Patent that is the subject of a license or obligation to transfer granted to
a Party under this IP Agreement.

 

6.3                        Governing Law.

 

(a)                             This IP Agreement shall be construed in
accordance with, and governed in all respects by, the internal laws of the State
of Delaware (without giving effect to principles of conflicts of laws).

 

(b)                             All disputes, controversies or claims arising
out of or in connection with this IP Agreement or the transactions contemplated
hereby shall be heard and determined exclusively by the Court of Chancery of the
State of Delaware, or if that court lacks jurisdiction, a state or federal court
sitting in the State of Delaware. Each Party:

 

(i)                                               expressly and irrevocably
consents and submits to the jurisdiction of the Court of Chancery of the State
of Delaware, or if that court lacks jurisdiction, a state or federal court
sitting in the State of Delaware (and each appellate court located in the State
of Delaware), in connection with any legal proceeding relating to any disputes,
controversies or claims arising out of or in connection with this IP Agreement
or the transactions contemplated hereby;

 

(ii)                                            agrees that service of any
process, summons, notice or document by registered or certified mail addressed
to it at the address set forth in Section 6.7 shall constitute effective service
of such process, summons, notice or document for purposes of any such legal
proceeding;

 

(iii)                                         agrees that the Court of Chancery
of the State of Delaware, or if that court lacks jurisdiction, a state or
federal court sitting in the State of Delaware (and each appellate court located
in the State of Delaware), shall be deemed to be a convenient forum; and

 

(iv)                                        agrees not to assert (by way of
motion, as a defense or otherwise), in any such legal proceeding commenced in
the Court of Chancery of the State of Delaware, or if that court lacks
jurisdiction, a state or federal court sitting in the State of Delaware (and
each appellate court located in the State of Delaware), any claim by any of the
Seller, the Purchaser or the Guarantor that it is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
IP Agreement or the subject matter of this IP Agreement may not be enforced in
or by such court.

 

6.4                        Enforcement. Each Party acknowledges that the other
Party will be irreparably harmed and that there will be no adequate remedy at
law for any violation by any Party of any of the covenants or agreements
contained in this IP Agreement, including the confidentiality obligations set
forth in Section 6.5. It is accordingly agreed that, in addition to any other
remedies that may be available upon the breach of any such covenants or

 

8

--------------------------------------------------------------------------------


 

agreements, each Party shall have the right to injunctive relief to restrain a
breach or threatened breach of, or otherwise to obtain specific performance of,
the other Party’s covenants and agreements contained in this IP Agreement.

 

6.5                        Confidentiality. Except as otherwise expressly
provided in this IP Agreement or the APA, the obligation and duty of each
Party’s (as a “Recipient”) with respect to Confidential Information of the other
Party (as a “Disclosing Party”) licensed to the Recipient hereunder shall be
limited to (i) Recipient treating such Confidential Information with the same
degree of care, but no less than reasonable care as it treats its own like
confidential information and (ii) not disclosing such information to third
parties without other material confidential information of the Receiving Party.
For clarification, Purchaser’s obligation and duty with respect to the
sublicenses granted to Purchaser under Section 2.2, the right of Purchaser to
sublicense the Licensed Other IP set forth in Section 2.4(a) and the right of
Purchaser to assign or transfer the licenses granted to Purchaser under
ARTICLE II set forth in Section 2.4(b) shall not be affected by the foregoing.

 

6.6                        Waiver. Neither any failure nor any delay by any
Party in exercising any right, power or privilege under this IP Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this IP Agreement can be discharged by one
Party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other Party; (b) no waiver that may be given by
a Party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one Party will be deemed to be a waiver
of any obligation of that Party or of the right of the Party giving such notice
or demand to take further action without notice or demand as provided in this IP
Agreement. Any extension or waiver by any Party of any provision hereto shall be
valid only if set forth in an instrument in writing signed on behalf of such
Party.

 

6.7                        Notices. All notices or other communications required
or permitted to be given hereunder shall be in writing and shall be deemed given
to a Party when (a) delivered by hand or by a nationally recognized overnight
courier service (costs prepaid) or (b) sent by facsimile with confirmation of
transmission by the transmitting equipment, in each case to the following:

 

 

if to Seller, to:

 

 

 

Samsung Electronics Co., Ltd.
38th Fl., Samsung Electronics Bldg.
1320-10, Seocho 2-Dong, Seocho-Gu
Seoul, Korea 137-857

 

Facsimile:

+82-2-2255-8399

 

Attention:

International Legal Department,
Office of the General Counsel

 

 

 

 

with a mandatory copy to (which copy shall not constitute notice):

 

 

 

Paul, Hastings, Janofsky & Walker LLP

 

1117 S. California Avenue

 

Palo Alto, California 94304

 

Facsimile:

+1-650-320-1900

 

Attention:

Matthew D. Berger

 

 

9

--------------------------------------------------------------------------------


 

if to Purchaser, to:

 

 

Seagate Technology International
Ugland House, South Church Street, P.O. Box 309
George Town, Grand Cayman
Cayman Islands, British West Indies

 

Facsimile:

+1-831-439-2547/+1-831-439-2545

 

Attention:

Kenneth Massaroni
Patrick O’Malley III

 

with a copy to:

 

 

Wilson Sonsini Goodrich &Rosati

 

Professional Corporation

 

650 Page Mill Road

 

Palo Alto, California 94304-1050

 

Facsimile:

+1-650-493-6811

 

Attention:

Larry W. Sonsini
Mark Baudler
Selwyn Goldberg

 

6.8                        Changes to Contact Information. Either Party may
change its contact information for notices and other communications hereunder by
notice to the other Party.

 

6.9                        No Third-Party Beneficiaries. This IP Agreement is
for the sole benefit of the Parties hereto and their permitted assigns and
nothing herein expressed or implied shall give or be construed to give to any
Person, other than the Parties hereto and such permitted assigns, any legal or
equitable rights, remedy or claim hereunder.

 

6.10                 Amendments. This IP Agreement may be amended by the Parties
hereto at any time by execution of an instrument in writing signed on behalf of
each of the Parties hereto. This IP Agreement may not be amended, modified or
supplemented except by written agreement of the Parties

 

6.11                 Entire Agreement.

 

(a)                             This IP Agreement (which includes the Annexes
hereto) and the other Transaction Documents (as defined in the APA) contain the
entire agreement and understanding between the Parties hereto with respect to
the subject matter hereof and supersede all prior oral and written agreements
and understandings relating to such subject matter.

 

(b)                             Notwithstanding the forgoing, nothing set forth
herein, the APA, or in any Transaction Document, shall limit, amend, or in any
way restrict the terms and conditions of the Patent Cross License and any other
patent cross license entered into between the Parties prior to the date hereof.
Any licenses granted by one Party to the other hereunder shall be independent
of, and in addition to any license granted under such prior patent agreements.

 

10

--------------------------------------------------------------------------------


 

 

6.12                 Severability. If any provision of this IP Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.

 

6.13                 Mutual Drafting. The Parties hereto are sophisticated and
have been represented by lawyers who have carefully negotiated the provisions
hereof.  As a consequence, the Parties do not intend that the presumptions of
any laws or rules relating to the interpretation of contracts against the
drafter of any particular clause should be applied to this IP Agreement and
therefore waive their effects.

 

6.14                 Counterparts and Signatures.

 

(a)                             This IP Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterparts.

 

(b)                             The exchange of copies of this IP Agreement and
of signature pages by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, or by combination of such means, shall
constitute effective execution and delivery of this IP Agreement as to the
parties and may be used in lieu of the original IP Agreement for all purposes.
Signatures of the Parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

 

6.15                 Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN
THE PARTIES ARISING OUT OF OR RELATING TO THIS IP AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS IP AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this IP Agreement in duplicate on
the signature page hereof.

 

Seller:

 

SAMSUNG ELECTRONICS CO., LTD.

 

 

By:

/s/ Oh-Hyun Kwon

 

 

 

 

Name:

Oh-Hyun Kwon

 

 

 

 

Title:

President

 

 

 

 

Date:

April 19, 2011

 

 

[Signature Page to Intellectual Property Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this IP Agreement in duplicate on
the signature page hereof.

 

Purchaser:

 

SEAGATE TECHNOLOGY INTERNATIONAL

 

By:

/s/ Stephen J. Luczo

 

 

 

 

Name:

Stephen J. Luczo

 

 

 

 

Title:

President

 

 

 

 

Date:

April 19 2011

 

 

[Signature Page to Intellectual Property Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TRANSFERRED TECHNOLOGY

 

RESTRICTIONS AND LIMITATIONS (IF ANY)

1) [            ]

 

[          ]

 

Schedule 1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Form of Patent Assignment

 

Schedule 2-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Sublicensed Third Party Other IP

 

Schedule 3-1

--------------------------------------------------------------------------------
